                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620

                                                              May 27, 2021

Via ECF

Hon. Katherine Polk Failla
United States District Judge
United States District Court
                                                                 MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007

                          Re:      Esteban Morales, et al v. Thomas Colicchio, et al
                                   Docket No.: 20-cv-08519 (KPF)

Your Honor:

       My office represents Plaintiffs in the above-captioned matter. I write, jointly with defense
counsel, to respectfully request the Court to grant the parties an extension of time to submit the
settlement agreement for Court approval, from the current deadline of May 27, 2021 to June 3,
2021.

       The parties have prepared an agreement, but some of the parties need additional time to
review and sign the agreement. This is the first request of its kind.

        The parties thank the Court for its time and consideration of this matter.

                                                              Respectfully submitted,

                                                              /s
                                                              William K. Oates, Esq.
                                                              Michael Faillace & Associates, P.C.
                                                              Attorneys for Plaintiffs

cc:     Alexander Leonard, Esq. (via ECF)
        Jeffrey Miller, Esq. (via ECF)

Application GRANTED.
                                                            SO ORDERED.

Dated:        May 28, 2021
              New York, New York

                                                            HON. KATHERINE POLK FAILLA
                                                            UNITED STATES DISTRICT JUDGE

                          Certified as a minority-owned business in the State of New York
